DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2019 is being considered by the examiner.

Drawings
The drawings are objected to because of the quality of the lines and characters.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. See fig. 5 and 6.

The drawings are objected to for failing to comply with 37 CFR 1.84(q).  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.  So numbers like 1122/1124 need to have lead lines.  Numbers like 1146/1148 need to be underlined.
Allowable Subject Matter
Claims 3, 6, 8, 11, 14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3, 
Closest prior arts are: Flitsch (US20210214901A1), Heise (US20130034410A1), TAZUME (US20210241228A1) and Zhang (US20210019696A1).
Flitsch and Heise in combination teaches the method of claim 1 (see rejection below). However Flitsch and Heise doesn’t teach, identifying the one or more 3D printer vehicles based on a degree of closeness the one or more 3D printer vehicles are to the identified one or more defects on the structure and also doesn’t teach, mounting the identified one or more 3D printer vehicles onto the structure. 
TAZUME in ¶0097 teaches identifying ugdv (Unmanned Ground Delivery Vehicle) closest to a port (a transfer place of the package transported), however it doesn’t teach mounting the identified one or more 3D printer vehicles onto the structure.  
Zhang (US20210019696A1) in ¶0067 teaches selecting an idle automated guided vehicle closest to the starting position of a transport, however it doesn’t teach mounting the identified one or more 3D printer vehicles onto the structure.  

No other art could be found which teaches all of the limitations of claim 3. Since the prior fails to teach the details above, nor is there any reason to modify or combine prior art elements 

Claim 11 recites similar limitation as claim 3 and would be allowable if rewritten in independent form to include all of the limitations of the base claim 9 and any intervening claim.
Claim 19 recites similar limitation as claim 3 and would be allowable if rewritten in independent form to include all of the limitations of the base claim 17 and any intervening claim.

Regarding claim 6, 
Closest prior arts are: Flitsch (US20210214901A1), Heise (US20130034410A1) and Vogel (US20200306989A1).
Flitsch and Heise in combination teaches the method of claim 1 (see rejection below). However Flitsch and Heise doesn’t teach, in response to rectifying the identified one or more defects on the structure, returning the one or more 3D printer vehicles to one or more parking spaces associated with the one or more 3D printer vehicles; and deactivating the one or more temporary magnetic coil arrays on the structure.

Vogel (US20200306989A1) in ¶0026 teaches “The autonomous mobile robot 100 can return to the base station after completing a task.” But it doesn’t teach deactivating the one or more temporary magnetic coil arrays on the structure. 

No other art could be found which teaches all of the limitations of claim 6. Since the prior fails to teach the details above, nor is there any reason to modify or combine prior art elements 

Claim 14 recites similar limitation as claim 6 and would be allowable if rewritten in independent form to include all of the limitations of the base claim 9 and any intervening claim.

Regarding claim 8, 
Closest prior arts are: Flitsch (US20210214901A1), Heise (US20130034410A1) and High (US20190389064A1).

Flitsch and Heise in combination teaches the method of claim 1 (see rejection below). However Flitsch and Heise doesn’t teach, in response to identifying the one or more inoperable 3D printer vehicles, notify an administrator; creating one or more secondary magnetic paths, wherein the one or more inoperable 3D printer vehicles moves on the structure; and recalling the one or more inoperable 3D printer vehicles.

High in ¶0010-¶0012 teaches performing diagnostic on a robot, determining the robot is outside of acceptable conditions or parameters and sending it to home location or repair station for repair. But it doesn’t teach creating a secondary magnetic path for the inoperable vehicle to move on structure.

No other art could be found which teaches all of the limitations of claim 8. Since the prior fails to teach the details above, nor is there any reason to modify or combine prior art elements 

Claim 16 recites similar limitation as claim 8 and would be allowable if rewritten in independent form to include all of the limitations of the base claim 9 and any intervening claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “one or more computer-readable tangible storage medium” as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. Although the claim recites “tangible storage medium”, tangible storage medium may still encompass transitory signal, “(see MPEP 2106.03 “Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would non-transitory tangible storage medium”

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “one or more computer-readable storage media” and “one of the one or more tangible storage media,” as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. Although the claim recites “tangible storage media”, tangible storage media may still encompass transitory signal (see MPEP 2106.03 “Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter”). Applicant is advised to amend the claim to recite, “one or more non-transitory computer-readable storage media”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 9-10, 12-13, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flitsch et. al. (US20210214901A1) hereinafter Flitsch in view of Heise et. al. (US20130034410A1) hereinafter Heise.

Regarding claim 1,
Flitsch teaches, A computer-implemented method comprising:
identifying one or more defects on a structure; (¶0126-¶0127 teaches identifying a defect on a surface of a roadway (structure))
rectifying the identified one or more defects on the structured by utilizing the one or more 3D printer vehicles, wherein the one or more 3D printer vehicles utilize 3D printing methods to rectify the identified one or more defects on the structure. (¶0126-¶0129 teaches releasing material to correct a defect (hole or crack) using Addibot (mobile additive manufacturing apparatus, see ¶0068)
Flitsch doesn’t explicitly teach, dynamically creating one or more magnetic paths for one or more 3D printer vehicles to travel to one or more locations of the identified one or more defects associated with the structure, wherein one or more temporary magnetic coil arrays associated with the structure are utilized to create the one or more magnetic paths; and (Flitsch in ¶0065 teaches Addibot comprises a movement system to move the apparatus. ¶0131 teaches Addibot travels to location, ¶0098 and ¶0160 teaches guiding Addibot to defect location. However it doesn’t teach creating a magnetic path to travel to the identified location. Heise in ¶0028-¶0030 teaches a drive system to transport an object across a surface. It teaches coils 60, 61, 62, 63 embedded in a surface which creates a magnetic field to carry the object in four direction (magnetic path)) 
Heise is an art in the area of interest as it teaches transportation using magnetic coil and magnetic path (see ¶0028-¶0030). A combination of Flitsch with Heise would allow Flitsch’s mobile additive manufacturing apparatus to traverse on a magnetic path using magnetic coil. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Heise with Flitsch because by doing so can enable a high transport capacity combined with, at the same time, high flexibility, as taught by Heise in ¶0038. Furthermore, it would have been obvious to one of ordinary still in the art to include in the mobile additive manufacturing apparatus of Flitsch the ability to traverse over a surface using magnetic path since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

Regarding claim 2,
Flitsch and Heise teaches, The method of claim 1, wherein identifying the one or more defects on the structure, further comprises: analyzing the structure by utilizing an external computing device; and in response to determining a presence of the one or more defects on the structure, identifying a plurality of defect data associated with the one or more defects. (Flitsch in ¶0034-¶0036 teaches surveying structure for defect and processing a datafile resulting from the surveying to determine a first model of locations to repair. ¶0036 teaches a remote server processes the survey datafile utilizing artificial intelligence algorithms)

Regarding claim 4,
Flitsch and Heise teaches, The method of claim 1, wherein dynamically creating the one or more magnetic paths for one or more 3D printer vehicles to travel to the one or more locations of the identified one or more defects associated with the structure, wherein the one or more temporary magnetic coil arrays associated with the structure are utilized to create the one or more magnetic paths further comprising: activating the one or more temporary magnetic coil arrays associated with the structure; creating a magnetic field associated with the structure, wherein a magnetic levitation effect is created with the one or more 3D printer vehicles; and creating a movement path for the one or more 3D printer vehicles to move on the structure. (Heise in ¶0028-¶0030 teaches a drive system to transport an object across a surface. It teaches coils 60, 61, 62, 63 embedded in a surface which when 

Regarding claim 5,
Flitsch and Heise teaches, The method of claim 1, further comprising:
scanning the structure by utilizing a scanning device, (Flitsch in ¶0034 teaches scanning surface for defects)
identifying an exact location for each of the identified one or more defects on the scanned structure; (Flitsch in ¶0034 teaches identifying locations to repair)
determining whether one or more previously unidentified defects exist on the scanned structure by utilizing the scanning device; (Flitsch in ¶0034 teaches scanning surface for defects)
collecting, by the scanning device, a plurality of structural data associated with the scanned structure; and (Flitsch in ¶0034-¶0036 teaches scanning a surface of the roadway or the parking lot for defects and for the alignment features and recording location information along with scan data. Also see ¶0081 metrology system may scan the surface and analyze the angle of reflected or scattered light to determine topography)
analyzing the collected plurality of structural data associated with the scanned structure to rectify the scanned structure. (Flitsch in ¶0034-¶0036 teaches processing a datafile resulting from the surveying to determine a first model of locations to repair. Also ¶0127 teaches processing the result of the metrology by means of a processor. The processor may in some examples identify the presence of a crack or other defect, determine a need for such a 

Regarding claim 9,
Flitsch teaches, A computer system for identifying and rectifying one or more defects on a structure, comprising: (¶0126-¶0129 teaches a system for identifying and correcting defect on a structure)
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (see ¶0105-¶0109)
identifying the one or more defects on the structure; (¶0126-¶0127 teaches identifying a defect on a surface of a roadway (structure))
rectifying the identified one or more defects on the structured by utilizing the one or more 3D printer vehicles, wherein the one or more 3D printer vehicles utilize 3D printing methods to rectify the identified one or more defects on the structure. (¶0126-¶0129 teaches releasing material to correct a defect (hole or crack) using Addibot (mobile additive manufacturing apparatus, see ¶0068)
Flitsch doesn’t explicitly teach, dynamically creating one or more magnetic paths for one or more 3D printer vehicles to travel to one or more locations of the identified one or more defects associated with the structure, wherein one or more temporary magnetic coil arrays associated with the structure are utilized to create the one or more magnetic paths; and (Flitsch in ¶0065 teaches Addibot comprises a movement system to move the apparatus. ¶0131 teaches Addibot travels to location, ¶0098 and ¶0160 teaches guiding Addibot to defect location. However it doesn’t teach creating a magnetic path to travel to the identified location. Heise in ¶0028-¶0030 teaches a drive system to transport an object across a surface. It teaches coils 60, 61, 62, 63 embedded in a surface which creates a magnetic field to carry the object in four direction (magnetic path)) 
Heise is an art in the area of interest as it teaches transportation using magnetic coil and magnetic path (see ¶0028-¶0030). A combination of Flitsch with Heise would allow Flitsch’s mobile additive manufacturing apparatus to traverse on a magnetic path using magnetic coil. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Heise with Flitsch because by doing so can enable a high transport capacity combined with, at the same time, high flexibility, as taught by Heise in ¶0038. Furthermore, it would have been obvious to one of ordinary still in the art to include in the mobile additive manufacturing apparatus of Flitsch the ability to traverse over a surface using magnetic path since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10,
Flitsch and Heise teaches, The computer system of claim 9, wherein identifying one or more defects on the structure, further comprises: analyzing the structure by utilizing an external computing device; and in response to determining a presence of the one or more defects on the structure, identifying a plurality of defect data associated with the one or more defects. (Flitsch in ¶0034-¶0036 teaches surveying structure for defect and processing a datafile resulting from the surveying to determine a first model of locations to repair. ¶0036 teaches a remote server processes the survey datafile utilizing artificial intelligence algorithms)

Regarding claim 12,
Flitsch and Heise teaches, The computer system of claim 9, wherein dynamically creating one or more magnetic paths for the one or more 3D printer vehicles to travel to the one or more locations of the identified one or more defects associated with the structure, wherein the one or more temporary magnetic coil arrays associated with the structure are utilized to create the one or more magnetic paths further comprising: activating the one or more temporary magnetic coil arrays associated with the structure; creating a magnetic field associated with the structure, wherein a magnetic levitation effect is created with the one or more 3D printer vehicles; and creating a movement path for the one or more 3D printer vehicles to move on the structure. (Heise in ¶0028-¶0030 teaches a drive system to transport an object across a surface. It teaches coils 60, 61, 62, 63 embedded in a surface which when selectively activated creates a magnetic field to carry the object in four direction in a contactless manner)

Regarding claim 13,
Flitsch and Heise teaches, The computer system of claim 9, further comprising:
scanning the structure by utilizing a scanning device, (Flitsch in ¶0034 teaches scanning surface for defects)
identifying an exact location for each of the identified one or more defects on the scanned structure; (Flitsch in ¶0034 teaches identifying locations to repair)
determining whether one or more previously unidentified defects exist on the scanned structure by utilizing the scanning device; (Flitsch in ¶0034 teaches scanning surface for defects)
collecting, by the scanning device, a plurality of structural data associated with the scanned structure; and (Flitsch in ¶0034-¶0036 teaches scanning a surface of the roadway or the parking lot for defects and for the alignment features and recording location information along with scan data. Also see ¶0081 metrology system may scan the surface and analyze the angle of reflected or scattered light to determine topography)
analyzing the collected plurality of structural data associated with the scanned structure to rectify the scanned structure. (Flitsch in ¶0034-¶0036 teaches processing a datafile resulting from the surveying to determine a first model of locations to repair. Also ¶0127 teaches processing the result of the metrology by means of a processor. The processor may in some examples identify the presence of a crack or other defect, determine a need for such a feature to be filled or otherwise have action performed on it, and then establish the location information for the feature detected.)

Regarding claim 17,
Flitsch teaches, A computer program product for identifying and rectifying one or more defects on a structure, comprising:
one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: (see ¶0105-¶0109)
identifying the one or more defects on the structure; (¶0126-¶0127 teaches identifying a defect on a surface of a roadway (structure))
rectifying the identified one or more defects on the structure by utilizing the one or more 3D printer vehicles, wherein the one or more 3D printer vehicles utilize 3D printing methods to rectify the identified one or more defects on the structure. (¶0126-¶0129 teaches releasing material to correct a defect (hole or crack) using Addibot (mobile additive manufacturing apparatus, see ¶0068)
Flitsch doesn’t explicitly teach, dynamically creating one or more magnetic paths for one or more 3D printer vehicles to travel to one or more locations of the identified one or more defects associated with the structure, wherein one or more temporary magnetic coil arrays associated with the structure are utilized to create the one or more magnetic paths; and (Flitsch in ¶0065 teaches Addibot comprises a movement system to move the apparatus. ¶0131 teaches Addibot travels to location, ¶0098 and ¶0160 teaches guiding Addibot to defect location. However it doesn’t teach creating a magnetic path to travel to the identified location. Heise in ¶0028-¶0030 teaches a drive system to transport an object across a surface. It teaches coils 60, 61, 62, 63 embedded in a surface which creates a magnetic field to carry the object in four direction (magnetic path)) 
Heise is an art in the area of interest as it teaches transportation using magnetic coil and magnetic path (see ¶0028-¶0030). A combination of Flitsch with Heise would allow Flitsch’s mobile additive manufacturing apparatus to traverse on a magnetic path using magnetic coil. It 

Regarding claim 18,
Flitsch and Heise teaches, The computer program product of claim 17, wherein identifying the one or more defects on the structure, further comprises: analyzing the structure by utilizing an external computing device; and in response to determining a presence of the one or more defects on the structure, identifying a plurality of defect data associated with the one or more defects. (Flitsch in ¶0034-¶0036 teaches surveying structure for defect and processing a datafile resulting from the surveying to determine a first model of locations to repair. ¶0036 teaches a remote server processes the survey datafile utilizing artificial intelligence algorithms)

Regarding claim 20,
Flitsch and Heise teaches, The computer program product of claim 17, wherein dynamically creating one or more magnetic paths for the one or more 3D printer vehicles to travel to one or more locations of the identified one or more defects associated with the structure, wherein the one or more temporary magnetic coil arrays associated with the structure are utilized to create the one or more magnetic paths further comprising:
activating the one or more temporary magnetic coil arrays associated with the structure; creating a magnetic field associated with the structure, wherein a magnetic levitation effect is created with the one or more 3D printer vehicles; and creating a movement path for the one or more 3D printer vehicles to move on the structure. (Heise in ¶0028-¶0030 teaches a drive system to transport an object across a surface. It teaches coils 60, 61, 62, 63 embedded in a surface which creates a magnetic field to carry the object in four direction in a contactless manner)

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flitsch et. al. (US20210214901A1) hereinafter Flitsch in view of Heise et. al. (US20130034410A1) hereinafter Heise and further in view of High et. al. (US20190389064A1) hereinafter High.

Regarding claim 7,
Flitsch and Heise doesn’t teach, The method of claim 1, further comprising:
validating the one or more 3D printer vehicles, (High in ¶0010-¶0012 teaches performing diagnostics on autonomous vehicle. See, “Although described as a robot, the device may be any vehicle or device that operates autonomously and has a need for monitoring”)
wherein one or more diagnostic tests are performed on the one or more 3D printer vehicles to determine a degree of operability associated with the one or more 3D printer vehicles. (High in ¶0010-¶0012 teaches determining if robot is performing outside of acceptable conditions or parameters and identify repair, support, and/or maintenance needs of the robot)
High is an art in the area of interest as it vehicle or device that operates autonomously (see ¶0010). A combination of High with Flitsch and Heise would allow the combined system to perform diagnostic on the mobile additive manufacturing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of High with Flitsch and Heise because by doing so can help enable identifying repair, support, and/or maintenance needs, as taught by Heise in ¶0010 and avoiding expensive downtime as taught by Heise in ¶0029 . Furthermore, it would have been obvious to one of ordinary still in the art to include in the mobile additive manufacturing apparatus of Flitsch and Heise the ability perform diagnostic since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15,
Flitsch and Heise doesn’t teach, The computer system of claim 9, further comprising:
validating the one or more 3D printer vehicles, (High in ¶0010-¶0012 teaches performing diagnostics on autonomous vehicle. See, “Although described as a robot, the device may be any vehicle or device that operates autonomously and has a need for monitoring”)
wherein one or more diagnostic tests are performed on the one or more 3D printer vehicles to determine a degree of operability associated with the one or more 3D printer vehicles. (High in ¶0010-¶0012 teaches determining if robot is performing outside of acceptable conditions or parameters and identify repair, support, and/or maintenance needs of the robot)
High is an art in the area of interest as it vehicle or device that operates autonomously (see ¶0010). A combination of High with Flitsch and Heise would allow the combined system to perform diagnostic on the mobile additive manufacturing apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of High with Flitsch and Heise because by doing so can help enable identifying repair, support, and/or maintenance needs, as taught by Heise in ¶0010 and avoiding expensive downtime as taught by Heise in ¶0029 . Furthermore, it would have been obvious to one of ordinary still in the art to include in the mobile additive manufacturing apparatus of Flitsch and Heise the ability perform diagnostic since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116